UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 13-7004


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

MICHAEL DEAN WOODS,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-hc-02091-D)


Submitted:   February 26, 2014                 Decided:    March 26, 2014


Before MOTZ and       DUNCAN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Rudolf A. Renfer, Jr.,
Matthew L. Fesak, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Dean Woods appeals the district court’s order

committing him as a sexually dangerous person under the Adam

Walsh Child Protection and Safety Act of 2006 (the “Act”), 18

U.S.C. § 4248 (2012).           We affirm.

              Pursuant to the Act, “[i]f, after [a] hearing, the

[district] court finds by clear and convincing evidence that the

person is a sexually dangerous person, the court shall commit

the   person       to   the   custody     of    the    Attorney      General.”          Id.

§ 4248(d).         A    “sexually     dangerous       person”      is    one    “who    has

engaged or attempted to engage in sexually violent conduct or

child molestation and who is sexually dangerous to others.” 18

U.S.C.     § 4247(a)(5)         (2012).         An    individual        is     considered

“sexually dangerous to others” if “the person suffers from a

serious mental illness, abnormality, or disorder as a result of

which    he    would     have    serious       difficulty     in     refraining        from

sexually violent conduct or child molestation if released.”                             18

U.S.C. § 4247(a)(6) (2012).

              On    appeal,     we    review     a    district       court’s      factual

findings under § 4248 for clear error and its legal conclusions

de novo.      United States v. Wooden, 693 F.3d 440, 451 (4th Cir.

2012).     Accordingly, “[i]f the district court’s account of the

evidence      is   plausible     in   light of        the   record      viewed    in    its

entirety, [we] may not reverse it . . . .”                              Id.     (internal

                                           2
quotation marks omitted).               However, “we may set aside a district

court’s factual findings if the court failed to properly take

into account substantial evidence to the contrary or its factual

findings are against the clear weight of the evidence considered

as a whole.”       United States v. Springer, 715 F.3d 535, 545 (4th

Cir. 2013) (internal quotation marks and alteration omitted).

               Here,    Woods    argues      that   the   district        court   clearly

erred     in    crediting       the     testimony      of     Dr.      Amy     Phenix,   a

psychologist who diagnosed Woods as suffering from Pedophilia

and Antisocial Personality Disorder and determined that, as a

result,    Woods       would    have     serious     difficulty        refraining    from

sexually       violent    conduct       or   child    molestation         if    released.

Woods notes that Dr. Phenix did not meet with him personally

before coming to these conclusions and suggests that she may

have violated her ethical obligations by failing to explain in

her written report to the court what limits, if any, the lack of

an in-person interview placed on her evaluation.                             Woods claims

that     the    district        court     clearly     erred       in    ignoring     such

circumstances when crediting Dr. Phenix’s conclusions over those

of Dr. Richard Wollert and Dr. Joseph Plaud, who both personally

spoke with Woods before finding that he does not suffer from

Pedophilia and poses no serious risk of committing an act of

sexual    violence       or    child    molestation.        For     the    reasons   that

follow, we disagree.

                                             3
               First, we find no support for Woods’ suggestion that

Dr. Phenix’s failure to interview him rendered her evaluation

unethical or inherently less reliable. *                     The ethical standards of

the     American       Psychological      Association          (“APA”)     that    Woods’

identifies do not suggest as much, nor did the testimony during

Woods’ § 4248 hearing.             Dr. Phenix explained that, although she

would      have     liked   to    have   spoken       with    Woods    personally,     the

substantial record evidence adequately supported her diagnosis

and conclusions.            Two other psychologists who evaluated Woods

agreed.           In   fact,     Dr.   Plaud       explained       that,   although   his

questioning of Woods was generally helpful, he relied primarily

on the record evidence to inform his evaluation.

               Moreover,         Woods    has         not     identified         pertinent

information that Dr. Phenix may have neglected by not speaking

with him personally.             To the contrary, Dr. Phenix explained that

her conclusions were not altered by her review of Dr. Wollert’s

report, which transcribed the germane portions of his interview

with       Woods.      Accordingly,      we        cannot    say    that   Dr.    Phenix’s

inability to interview Woods amounted to substantial evidence

contradicting the reliability of her evaluation.




       *
       We note that Woods declined Dr. Phenix’s request for an
interview.



                                               4
            Our     conclusion     is    not     altered      by    Woods’     suggestion

that Dr. Phenix may have transgressed the letter of APA ethical

rules by neglecting to explain in her written report to the

court    what    limits,    if    any,    her    inability         to    question   Woods

placed on the quality of her evaluation.                            Without more, Dr.

Phenix’s admittedly inadvertent mistake when drafting her report

does     not,     as   Woods       would       have     it,        necessarily      imply

unreliability in her final diagnosis or assessment of Woods’

risk of future sexual dangerousness.                    Dr. Phenix rectified her

omission during Woods’ § 4248 hearing, and, absent evidence to

the    contrary,    the    district      court    was    entitled        to    credit   Dr.

Phenix’s    assertion      that    she    could    effectively           evaluate   Woods

based on the information available to her.                      See United States v.

Hall, 664 F.3d 456, 462 (4th Cir. 2012) (noting that we are

“especially        reluctant”      to     second        guess       district      courts’

evaluation of expert credibility and assessment of conflicting

expert opinions).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented         in   the    materials

before    this    court    and    argument      would    not       aid   the   decisional

process.

                                                                                 AFFIRMED



                                           5